Exhibit 10.2
 
No. 2010 Yishui S-0103#








CONTRACT OF LOAN
OF
SMALL SCALE ENTEPRISE
(2009 Edition）
 
 
 
 
 
 
 
 




NOTE: The contract is made based on equality and free will under a negotiation
pursuant to relevant Laws; any Articles of the contract shall be a true
representation of both parties’ Position. To protect the legal equity of
Guarantor, the Creditor friendly reminds Guarantor to pay more attention to the
text written in bold.
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 










 

LENDER:  INDUSTRIAL & COMMERCIAL BANK OF CHINA     CO., LTD YISHUI BRANCH      
    Principal: LI LIN     Business Add: ZHENGYANG RD. YISHUI COUNTY   Tel:
2251413 Fax:  2251421     Zip: 276400 E-mail:  

                                             


BORROWER: SHANDONG LONGKONG TRAVEL DEVELOPMENT CO., LTD         Corporate
representative: ZHANG SHANJIU     Business Add/Living Add: YONGFU VILLAGE
YAODIANZI TOWN YISHUI COUNTY   Tel: 2553919 Fax:        Zip: 276400 E-mail:  


Through an Equal consultation related to Lender issuing the Loan to Borrower,
both parties agree to sign the Contract.


Part I Loan Terms


Article 1: Purpose of Loan
The purpose of the Loan under the Contract is facilities maintenance. Without
the consent in writing from Lender, the Borrower shall not change the purpose of
the loan, the Lender may supervise on the purpose of the Loan.
Article 2: Amount and Period of the Loan
2.1 The basis currency under the Contract is RMB, amount: 5,000,000.00 Yuan. (
In words： FIVE MILLION YUAN)
2.2 The period of the loan under the Contract is 12 MONTHS, starting from fund
drawdown date, (drawing by installments, from the first drawing date). The
execution date shall be based on the date written on due bill.
Article 3: Interest Rate, Interest and Expenses.
3.1 The way to determine the RENMINBI loan interest rate
The lending rate shall be determine with option 2
(1)  
Fixed rate, annual rate _NULL_ %, remaining unchanged during the period of the
Loan.

(2)  
Floating rate, the rate shall be based on basic rate plus Floating range, the
basic rate shall be the current basic interest rate announced by POBC on the
effective date stipulated in item 2.2 of the Contract, floating range shall be
up (up/down/zero) 20 % remaining unchanged during the period of loan. After
drawdown, the interest shall be calculated in term which each term contains of 1
month. the interest concluded day of the second term shall be the same day in
next month after the first term is expired. If no exact same day in adjustment
month, the last day of the month shall be regarded as the interest concluded
day. The following terms applies to the method. Drawdown carried out by
installments, the lending rate shall be adjusted with item A as following:

 
 
 
 

--------------------------------------------------------------------------------

 
 
A.  
In any drawdown term, the lending rate shall be the rate that determined in each
interest concluded day, and be adjusted in next term.

B.  
Lending rate shall be determined and adjusted separately.

(3)  
Other __________NULL_________________________.

3.2 The way to determine the Foreign Currency loan interest rate
(1)  
Fixed rate, annual rate _NULL %, remaining unchanged during the period of the
Loan.

  (2)   
Floating rate, the lending rate shall be a floating rate that made from interest
margin, which calculated by:  Basic rate + basic points

 
       Basic rate: _NULL  (LINBOR/HIBOR)  in_NULL month(s)

 
       Basic points: how many points, each point as 0.01%

The interest margin shall be remaining unchanged during the period of the loan.
Drawdown by installments, each installment lending rate shall be calculated
separately. After drawing, the basic rate shall be adjusted with item NULL as
following and interest shall be calculated by term.
A.  
The basic rate shall be floating in accordance with the term. The adjustment day
of the basic rate in second term shall be the Same Day in next month comparing
to drawdown day in first term. If no the Same Day in the next months, the last
day of the next month shall be regarded as the Same Day.

B.  
The basic rate shall be adjusted in the first day of each interest term.

(3) Other:              NULL                .
3.3 The lending interest shall be calculated by day from the drawdown date under
this Contract, interest shall be paid in every month (month/quarter/six months),
the loan due, the interest shall be paid completely. And: Daily Interest Rate =
Annual Interest Rate/360.
3.4 overdue penalty interest shall be the Lending interest rate PLUS 50%;
Change purpose penalty interest shall be the Lending interest rate PLUS 100%.
Article 4: Drawdown
The loan fund shall be drawn by Borrower in accordance with actual demand, the
first drawdown shall be completed before  the date of 20th October, 2010; the
last drawdown shall be completed before   NULL  ; otherwise, the Lender may
cancel the total or part loan.
Article 5: Repayment
5.1 The Borrower shall repay the loan under this Contract with Item (2) as
following:
(1) Repay in a lump sum when the loan due
(2)Repay by installments scheduled as following:
Date planning to repay               Amount planning to repay


5.2 In such following event, the Borrower shall repay the loan immediately when
the certain fund is ready; the Borrower shall not provide Lender compensation in
such event.
                   NULL
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.3 With an exception describing in Item 5.2, the borrower repay the loan in
advance, shall provide Lender the compensation at a rate of NULL % of the
prepaid amount.
Article 6: Guarantee
6.1 The loan under this Contract is a guaranteed loan, the guarantee type shall
be Guarantee.
6.2 The loan under this Contract is guarantee of a maximum amount, the contract
of guarantee of a maximum amount as following:
  The name of the contract: NULL  (No.:       )
 
 
Guarantor: TIANYUAN TIANCHENG GUARANTEE CO., LTD
& ZHANG SHANJIU
Article 7: Financial Engagement
The Borrower shall follow the financial engagement under the Contract as
following: (Optional Clause, □ Applicable □ Non-applicable)
_________________________NULL_____________________________________________________NULL
___________________________


Article 8: Dispute Settlement
The dispute arising shall be resolved by the ways as following: (2)
(1)  
Submit the dispute to _______NULL_____ arbitration association, at the place of
­____NULL____ under the arbitration regulations. The arbitration award is the
final solution with legal force to both parties

(2)  
Go to court locating where the Lender located in.

Article 9: Other
9.1 The contract is made out in 3 duplicates, each for Lender and Borrower.
9.2 The following attachment and other attachment that accepted by both Parties
shall be the inalienable part of this Contract, with the same legal effect:
 Attach 1: Drawdown Notice
 Attach 2: Agreement of engaging payment.
Article 10: Other Matter Accepted by Both Parties
________________________NULL___________________________




Part II
Contract Terms of Small-Scale Enterprise Loan


Article 1: Interest and interest rate
1.1  
To foreign currency Loan, LIBOR means the foreign currency inter-bank lending
interest rate shows on the page of “LIBO=” through Financial Telecommunication
Terminal announced by REUTRES on the day that 2 bank business days(London time:
11:00 at noon) prior to the drawdown day or basis rate adjustment day. HIBOR
means the Hong Kong Dollar inter-bank lending interest rate shows on the page of
“HIBO=” through Financial Telecommunication Terminal announced by REUTRES on the
day that 2 bank business days(Hong Kong time: 11:00 at noon) prior to the
drawdown day or basis rate adjustment day.

 
 
 
 

--------------------------------------------------------------------------------

 
 
1.2  
The lending rate under this Contract shall be a Floating Rate, interest rate
shall be adjusted following same step when loan due.

1.3  
Interest repaid by month, the pay day shall be 20th every month; repaid by
quarter: on 20th day of the last month of the quarter; repaid by six months: on
20th June and 20th December of the year.

1.4  
The first interest payment duration shall be starring from the exact drawdown
day to the first interest duration pay day; the last interest payment duration
shall be starring the previous duration due day to the final interest pay day;
the other interest payment duration shall be starring from the date that one day
prior to the previous interest payment duration ending to next interest pay day.

1.5  
If POC adjusts the loan interest basis rate, the lending interest rate under
this contract shall be determined or adjusted by relevant regulations, the
lender shall not give Borrower another Lender.



Article 2: Drawdown and Repayment
2.1 When and until the following conditions are met, the lending banks will be
obliged to make the Loan available to the Borrower except the Borrower agrees to
release the loan.
(1) Except Credit Loan, the Borrower shall provide related Guarantee to the Loan
as the Lender required, and completed all necessary guarantee procedure; no any
change shall be occur to the state of the Guarantee with any influence on
Lender.
(2) At the moment of each drawdown, the statement and guarantee provide by
Borrower under the Contract shall be remaining true, correct, complete, and
without any breaches among the Contract and other contract that signed between
the Lender and the Borrower.
(3) The proof document of the Loan purpose provided by the Borrower shall match
the loan purpose under this Contract.
2.2 If the Borrower invests the loan under the Contract on fixed asset, the
following conditions shall be met beside the pre-conditions pursuant to the item
2.1.
 
(1) The loan project has been examined and approved, or registry filed by
certain state authorities

 
(2) The capital or other related capital of the loan project has been set as
required schedule and ratio.

 
(3) No cost overrun or it has been settled

 
(4) The job schedule is accomplished as planned, the exact project schedule goes
in phase with investing schedule.

 
2.3 The Borrower carries out the drawdown, the Drawdown Notice shall be
submitted in 5 bank business days advance. The Drawdown shall not be withdrawn
without a consent in writing from Lender.

 
2.4 The drawdown pre-condition provided by the Borrower meets the requirement of
the Lender, or Lender agrees to release the loan, the lender transfers the loan
to an account appointed by the Borrower; that means the loan has been released
by Lender under this Contract.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.5 In accordance with certain supervising regulations or the operating rules of
Lender, drawing or using the loan shall be processed in entrusting payment. In
such event, the lender shall transfer the loan to a trustee qualified under this
Contract according to the entrusting agreement and drawdown notice provided by
Borrower. An entrusting payment agreement shall be signed between Lender and
Borrower and be attached to the Contract. The Borrower shall open or appoint a
sole account to process the entrusting payment.

 
Article 3: Repayment

 
3.1 The Borrower shall repay the principle, interest and other payable under
this Contract as scheduled. Borrower shall deposit the above items of payment in
the Repayment Account opened with Lender on the day prior to schedule pay day or
interest concluded day. The Lender may deduct the payment from above mentioned
account on the day mentioned with the necessary cooperation provided by
Borrower. If the money in account is insufficient to cover all items of payment,
the Lender has a right to determine the paying order.

 
3.2 The Borrower requests for a prepayment for total or part Loan, an
application shall be submit to Lender in 10 bank business day advance. The
Lender approved, a compensation shall be provide to lender under the contract.

 
3.4 The Lender has a right to withdraw the loan in advance in accordance with
the state of fund repaying.

 
3.5 The Borrower repaying the loan or the Lender withdrawing in advance under
the Contract, which causes the exact loan duration to shorten, in such event,
the lending interest rate range shall be remaining unchanged.



 
Article 4: Guarantee

 
4.1 Except a credit loan, a legal and valid guarantee shall be provided for the
Borrower’s obligation under this contract to Lender. The Guarantee Contract
shall be signed separately.

 
4.2 Such events occur to Guaranty, damage, depreciation, property right dispute,
sealed up or detained, disposal by Mortgagor; or Guarantor’s financial situation
worsening; the Borrower shall inform the Lender in time, and provide another
Guarantee accepted by Lender.

 
4.3 with Lender’s consent, the Guarantee under this contract is a receivable
account, within the period of the Contract, one of such following events
happens, the Lender has a right to declare the loan is due, and request Borrower
to repay the total or part principal and interest, or request borrower to
provide another guarantee which shall be legal, valid and sufficient amount.

 
(1) The bad debt ratio of receivable account of pledger has been rising up in 2
continuous months.

 
(2) The un-received account of receivable account is more than 5% on the total
balance related to a debtor.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(3) The business dispute (including but not limited to, quality, technology,
service dispute) or debt dispute rising up among the Pledger and debtor of the
receivable account and a third party, which causes the receivable account to be
repaid as scheduled.



 
Article 5: Account management

 
5.1 The loan under the Contract is to be used for capital circling in business
operation, the Borrower shall appoint a sole account opened with Lender to
collect the sales or repay the loan as scheduled. Relevant sales settled not in
cash, the Borrower shall guarantee that transfer the money to above sole account
in time when it is collected.

 
5.2 The Lender has a right to supervise the above sole account, including but
not limited to, acknowledging or watching the money inward or outward, the
Borrower shall provide the necessary assistance. If required by Lender, the sole
agreement of account supervision shall be signed.



 
Article 6: Statement and Guarantee

Such following statement and Guarantee shall be made to Lender, which remaining
valid within the duration of the Contract.
 
6.1 The Borrower is duly organized and valid under the law of the People’s
Republic of China and has the power and authority to own  its property to
consummate the transactions contemplated in this contract and join the
litigation, The Borrower has the power to handle it assets used in operation.

 
6.2The Borrower is at its option to sign and perform this contract. It is the
Borrower’s true meaning and has the power to sign this contract  and it is not
breach it article of association or regulations or contracts. The procedure for
signature and performance or this contract has been gone through and fully
effectiveness. The Borrower already obtained or being obtained all permit,
approval, file, registration related to the signing and carrying out the
Contract.

 
6.3 Other payable debt has been repaid as scheduled, and no intent loan and
interest overdue to bank.

 
6.4 No material infringement of regulations in business operation ever occurred
in a recently year, no any bad record of the present senior staff of borrower’s
company.

 
6.5 All documents, materials, reports and certificates provided to the Lender by
the Borrower for consummation of the contract is true, real, complete and
effective.

 
6.6 The Borrower shall not hide any involved lawsuit, arbitration or
compensation dispute.

 
6.7 The loan under the Contract is to be used to invest on fixed asset, the
project and the related loan shall apply to laws and regulation.

 
Article 7: Lender’s commitment

 
7.1 Drawing and using the loan pursuant to the duration and loan purpose
describing under the Contract, the Loan shall not go in any form into security
market, futures market or other purpose that prohibited or limited by laws or
regulations.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
7.2 To repay loan principal and interest or other payable expenses under the
Contract.

 
7.3 To accept and assist the Lender to examine and supervise the state of loan
using (including using purpose) in such ways: account analysis, bill
examination, research on site, etc. To report the state of loan using termly as
Lender required.

 
7.4 To accept the credit check; to provide correct, complete financial situation
and other documents that may indicate the ability of debt repaying, including
any account bank, account opened with bank, balance of deposit, etc. to assist
lender to check, examine and supervise the business operation and financial
situation.

 
7.5 Any share dividend or bonus shall not be issued before the Loan and other
payable expense under the Contract is repaid completely.

 
7.6 A consent in writing shall be obtained when Borrower get involved in such
following event:

 
(1) Merger, splitting, capital reduction, share transfer, join partnership,
retirement of a partnership, transfer material asset or creditor’s right,
material external investment, debt-add financing activities and other operation
may has any influence on Lender.

 
7.7 Notice shall be provided to Lender in time in such following event occurs:

 
(1) Such following items get changed: bushiness name, seal, articles of
association, business registered address, corporate representative or principal,
contact address, etc.

 
(2) Suspension, dismissed, liquidation, suspending to reform, business license
withdrawn, cancellation or applying for bankrupt (or declared bankrupt).

 
(3)Involved in or being involved in material economic dispute, lawsuit,
arbitration; or asset sealed up, seized, ordered for enforcement; or being
investigated or punished by judicial authorities, tax authority, industrial and
administrative authorities.

 
(4) Shareholders, directors or present senior staff, promoter or sponsor gets
involved into material suitcase or economic dispute.

 
7.8 To disclose the relation among the related parties and related transaction
among them completely, correctly, in time.

 
7.9 To receive and sign any notice in time which sent by mail or other method
from the Lender.

 
7.10 The Borrower shall not dispose its asset in a way by decreasing the debt
repaying ability; the guarantee provided to a third party shall not have any
influence on Lender’s equity.

 
7.11 To bear the cost or expenses caused by signing and carrying out the
Contract, and the paid or payable expenses that occurs to Lender for realizing
the creditor’s right under the Contract, including but not limited to, lawsuit
or arbitration fees, Property preservation expenses, attorney fee, legal
enforcement execution expenses, assessment fee, auction expense, announcement
expense, etc.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
7.12 The debt under the Contract repaying order is prior to that of the debt to
shareholder, corporate representative or principal, partner, major sponsor or
key officers from the management; and the order shall be equal with similar debt
to other creditor.



 
Article 8: Lender’s commitment

 
8.1 To release the loan under the Contract.

 
8.2 To keep non-disclosed the information and documents provided by Borrower
classified, which related to Borrower’s financial situation and bushiness
operation with an exception that stipulated by laws and by another agreement
related to this Contract.



 
Article 9: Breach of Faith

9.1 Any such event shall be regarded as breach of faith under the Contract:
(1)  
The Borrower fails to accomplish the obligation of repaying under the Contract;
or breach any statement, commitment or guarantee.

(2)  
The state of the Guarantee under the contract get changed which may cause a
negative influence on Lender’s equities, and the Borrower fails to provide
another guarantee accepted by Lender.

(3)  
Borrower fails to repay any other due debt (including declared due in advance),
or fails to carry out or breaches the obligations under the Contract, which
already or may cause Borrower to carry out the obligation under the Contract;

(4)  
The Borrower’s profitability, debt payback ability, solidity or cash flow, etc.
such financial index breaks the standard under engagement; or it worsen enough
to affect the obligation being carried out under this Contract.

(5)  
A material change occurs to Borrower’s business operating, external investment,
which already or may cause Borrower to carry out the obligation under the
Contract;

(6)  
Borrower and its directors, corporate representative or principal partner, major
sponsor or key officers from the management, such above people get involved or
may get involved material economic dispute, lawsuit, arbitration; or asset
sealed up, seized, ordered for enforcement; or being investigated or punished by
judicial authorities, tax authority, industrial and administrative authorities;
or being exposed by public media for breaching State Regulations or
policy;  which already or may cause Borrower to carry out the obligation under
the Contract;

(7)  
Such events occurs to Borrower, change of equity, or change of controlling
company relation, partnership, joint venture relation, or natural major investor
person, key officer from management is transferred unusually, is missing, under
an investigation or under a restriction of personal freedom by certain judicial
authorities.

(8)  
Borrower defraud Lender of fund or Credit Line with a false contract with
related party or with a blank Contract; or Borrower evades the debt through
internal related transaction;

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(9)  
Borrower already or may suspend, dismiss, liquid, suspend to reform, business
license withdrawn, registry cancellation or applying for a  bankrupt (declared a
bankrupt);

(10)  
Borrower breaches such laws or regulation related to food safety, safety in
production, environment protection, or supervising regulations, or industry
standard, and  causes an responsible accident , which already or may cause
Borrower to carry out the obligation under the Contract;

(11)  
Corporate representative or principal, partner, natural major investor person or
key officer from the management, such people get involved with gangland,
drug-taking, gambling, smuggling etc. illegal actions.

(12)  
Overdue tax, overdue debt, arrears of wage occur to Borrower.

(13)  
Other events may cause negative influence on realizing the credit’s right under
the Contract for Lender.

9.2 Borrower breach the contract, the lender may take one or more actions as
following:
(1)  Request Borrower to correct its breaches in a period.
 
(2) Totally or partly, suspend or terminate the loan fund drawing application
under any contract between the Borrower and Lender, unreleased loan fund, not
yet applied trade financing activities.

 
(3) Declare the principal and interest of un-repaid loans/trade financing
activities and account payable under the Contract or other contracts, totally or
partly due immediately.

 
(4) Claim a compensation to the Borrower of loss caused by the Borrower’s
breaches.

 
(5) Other actions that Lender may regard that is necessary and possible pursuant
to the laws and regulations.

 
9.3 The Loan is due (including declared due immediately), the Borrower fails to
repay under the contract, the Lender may charge a overdue penalty interest under
the Contract. To unpaid overdue interest, a compound interest may be charged in
accordance with overdue interest rate.

 
9.4 Borrower changed the purpose of the loan as engaged under the Contract, the
lender may charge a penalty interest on the part of the loan that is changed
purpose from the date the loan is diverted in accordance with purpose-diverted
penalty interest rate. The interest unpaid during the loan diverting shall be
charged a compound interest in accordance with purpose-diverted penalty
interest.

 
9.5 The event describing separately in Item 9.3 and Item 9.4 occur together, the
penalty interest rate shall be the highest one, but no several counts.

 
9.6 The Borrower fails to repay the principal and interest (including penalty
interest and compound interest) or other payable account, the Lender may publish
an announcement on public media.

 
9.7 The controlling or being controlled relation among the Borrower and related
parties changed, or the events describing in Item 9.1 except the (1), (2) occur
to the Borrower’s related parties, which already or may cause Borrower to carry
out the obligation under the Contract, the Lender may have a right to take any
action under the Contract.

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
Article 10: Deduction

 
10.1 The Borrower fails to repay the due loan (including declared due
immediately), the Lend may have a right to deduct the money from any account
(RMB or Foreign currency) that the Borrower opened with PBOC or other
organizations of PBOC to repay the debt, till the debt is paid up under the
Contract.

 
10.2 The currency of the money deducted from the above mention account is
different from the currency under the Contract, it shall be changed according to
current foreign exchange rate. The interest and other expenses and the expenses
that caused by foreign exchange rate floating rise within the duration from the
money deducting day to debt cleared day shall be taken by the Borrower, which
“debt cleared day” above mentioned shall be the day on that the Lender changes
the currency following the state foreign currency exchange policy and paid the
debt up.

 
10.3 The money that Lender deducts is insufficient to cover the debt, the Lender
has a right to determine the repayment order.

 
Article 11: Transferring of Rights and obligation

 
11.1 The Lender has a right to transfer the rights under the contract totally or
partly to a third party, consent from the Borrow shall not be needed related to
the transferring. Without the consent in writing from the Lender, the Borrower
shall not transfer any right or any obligation under the contract to any third
party.

 
11.2 The Borrower shall accept that, when it is needed, the Lender relegates
carrying on the Contract to other organizations of ICBC, or transfers the loan
under the Contract to above organizations. The above organizations authorized by
the Lender have a right to carry out all the rights under the Contract, to raise
the dispute related to the Contract to a law court, an arbitration authority, to
apply for a law enforcement order from a Court.



 
Article 12: Becomes effective, Alternation and Termination

 
12.1 The Contract shall be effective from the date it signed and terminated on
the date all obligations are fulfilled by Borrower.

 
12.2 Both parties agreed that the Contract may be altered in writing; any
alternation shall be regarded as a non-separated part of the Contract with the
same legal effect. Except the alternation, the rest part of the contract is
remaining valid; the old clauses and items shall be valid before the alternation
becomes effective.

 
12.3 The alternation and the termination of the contract, shall cause no
influence on the right for each party to claim the compensation; the termination
shall cause no influence on the effect of the clause or Items to resolve the
dispute.

 
Articles 13: Law applicable and Dispute Settlement

The signing, effect, explanation, being carried out, dispute settlement of the
contract applies for the Laws of People’s Republic of China. Any dispute raises
out related to the contract shall be resolved by negotiation between two
parties; dispute un-negotiable or failing in negotiation shall be resolved
pursuant to the relevant Articles under the Contract.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 14: Contract Integrality
The part I: loan terms and the Part II: contract terms of the small scale
enterprise build a complete Contract, the same word in above part has the same
meaning. The loan for the Borrower abides by the two parts.


Article 15: About Notice
15.1 Any notice under the Contract shall be issued in writing. With an exception
defined in another agreement, both parties agrees that the Address mention in
the contract means communication and contact address. Any party changes it
address or contact method, shall inform another party in writing in time.
15.2 Any party under the contract refuse to sign for receival or who is
unreachable, in such event, the informing party may chose notarization or public
announcement for delivery.


Artical16: Other Provision
16.1 Borrower fails to exercise its part or total rights, or postpones
exercising right under the contract, that shall not be regarded as the Borrower
waives this right and other rights or exempted from the right. It shall cause no
influence on Borrower to exercise this right or the other rights continuously.
16.2 Any clause becomes invalid or un-executive, which shall not cause any
influence on effect, execution of the other clause or the entire contract.
16.3 Pursuant to relevant laws, regulations or other rules under certain
regulation documents or requirement of Financial Supervision Authority, Lender
may provide the information or other relevant information that related to the
Contract to the Basic Database of Credit Information of Bank of China or other
database set up by laws, such above data may be accessible to qualified
organizations and Persons to check up. Also the Lender shall check up the
Borrower’s information in above database to preparing the Contract.
16.4 “related party”, “relation among related party”, “related transaction”,
“natural major investor person”, “key officer from the management”, such words
mentioned in contract shall have the same meaning with the words defined in
<<Corporate Accounting Codes-36#>> (Acc[2006] 3#) and its amendments.
16.5 Any bill or certificate made by Borrower and kept under the contract
pursuant to general business practice, which shall be the valid proof to evident
the debt relation between the Lender and Borrower. The Lender shall abide by it.
16.6 In this contract: (1) anytime mentions Contract means the entire contract
including its amendment and supplement; (2) the title of each article is using
for preferring only, it shall not be used on explanation of the Contract, and it
shall be no any limitation to the content and the scope of the article; (3)
during the Contract performing, if any drawdown day or repayment day is not a
bank business day, it shall be postponed to the next bank business day.


Confirmed by both parties that: The negotiation related to all articles of the
Contract has been made by both parties. The Lender already reminds the Borrower
to pay more attention on the articles of both parties’ rights and obligations,
and to understand them completely; the Borrower has made sufficient explanation
to the articles that pointed out by Borrower. The Borrower has reviewed the
Contract and understood any article of the Contract. (Including Part I Loan
Terms and Part II Contract Terms of Small-Scale Enterprise Loan), both parties
have the comprehension of the clauses of the contract in common without
objection to the content of the contract.
 
 
 
 
 

--------------------------------------------------------------------------------

 


Lender: (seal)       Industrial & Commercial Bank of China Co., Ltd Yishui
Branch (sealed)
 
Principal/Authorized Proxy:             /s/ LI LIN (signed and sealed)



Borrower: (seal)            Shandong Longkong travel development Co.,
Ltd(sealed)
 
Corporate Representative/Authorized Proxy:     /s/ Zhang Shangjiu (signed and
sealed)




Date:






















 
 

--------------------------------------------------------------------------------

 


Attachment 1:
DRAWDOEN NOTICE


To: Industrial and Commercial Bank of China Yishui Branch


In accordance with the Contract of Loan of Small-Scale Enterprise (hereinafter
prefers: “Loan Contract” No.:2010 Yishui 0103#) between Borrower and you bank on
the date of 19-10-2010. The Borrower has satisfied all conditions precedent to
the drawdown stipulated under The Contract, the Borrower hereby notifies you
that the Borrower plans to withdraw as following:
I.  
Borrower plans to withdraw the fund of RMB (currency) 5,000,000.00 Yuan on the
date of __________.

II.  
The term of the Loan is 12 months, expired on the date of 14-10-2011.

III.  
Please kindly transfer above fund to our sole account as following:

Account Holder: Shandong Longkong Travel Development Co., Ltd
Account:
Account Bank: ICBC Yishui Branch
IV.  
Pursuant to the stipulation of The Contract and Entrusting Payment Agreement,
the fund shall be paid out by Borrower.

If the Lender is entrusted to pay out the fund directly, we hereby authorize and
entrust the bank to pay out to the following payee’s ccount after the fund is
transferred to Borrower’s sole account:
Account Holder:__________________NULL______________
Account:     ____________________NULL_____________
Account Bank: ____________________NULL_____________
Note: the fund being to paid more payee, the list of payee and account shall be
attached.
V.  
Such Confirmation Provided to Bank

1.  
The fund shall be used in the purpose that stipulated by The Contract.

2.  
Any statement, Guarantee, Commitment we provided to The Contract is real,
accurate, complete and valid on/before the date that the Notice is delivered.

3.  
No material change occurs to the business operating and financial situation of
Borrower till the date that the Notice is delivered.

4.  
On the date that the Notice is delivered, no any breach or predictable breach is
existing under any loan contract or related to a loan contract. And we further
confirm that such above events shall not occur on the drawdown day.

5.  
The Notice is irrevocable as it is delivered.





 
 

--------------------------------------------------------------------------------

 


Borrower: (seal) Shandong Longkon travel development Co., Ltd (sealed)
Corporate Representative/Authorized proxy: /s/ Zhang Shanjiu (signed and sealed)
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

